This was a suit by appellant against appellee for an amount due on a negotiable promissory note.
Appellant was, as we read the record, shown by the undisputed testimony to be a "holder in due course" of the instrument sued on. Code 1923, § 9078. And it was also without dispute that the same was due and unpaid.
We find nothing in the record justifying the refusal of the trial court to give to the jury, at appellant's request, the general affirmative charge, with hypothesis, to find in its favor; and for the error in its refusal the judgment must be and is reversed, and the cause remanded.
Reversed and remanded.